Citation Nr: 0426247	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-36 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to restoration of 70 percent rating for residuals 
of traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






REMAND

The veteran served on active duty in the U.S. Marine Corps 
from September 1993 to June 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that proposed to reduce the rating for the veteran's 
service-connected residuals of traumatic brain injury 
(including dementia and mood disorder) from 70 percent to 30 
percent.  In an October 2002 rating decision, the RO 
effectuated the proposed rating reduction, effective as of 
February 1, 2003.    

In September 2004, the Board granted the veteran's request 
for a hearing before a Veterans Law Judge (VLJ).  
Accordingly, on remand, the RO should schedule this case for 
a hearing before a VLJ, to be held at the RO (i.e., a 
"Travel Board" hearing). 

Accordingly, to ensure full compliance with due process 
requirements, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following development:

The Atlanta RO should schedule the 
veteran for a Travel Board hearing at the 
RO before a Veterans Law Judge in the 
order that this request was received.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This would include any 
recent treatment of his service-connected condition.

This claim must be treated expeditiously.  All claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


		
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


